Citation Nr: 0308527	
Decision Date: 05/06/03    Archive Date: 05/15/03

DOCKET NO.  97-30 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a chronic, acquired 
psychiatric disorder, variously diagnosed as a psychotic 
disorder and major depression with psychotic features.


REPRESENTATION

Appellant represented by:	Joseph N. Baron, Esq.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968. 


This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating decision of the VA 
Regional Office (RO) in Atlanta, Georgia.  The RO denied a 
claim of entitlement to service connection for a psychiatric 
condition, to include schizophrenia.

In September 1998, the Board denied the claim as not well 
grounded.

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (CAVC).  In an April 2000 order, the CAVC 
affirmed the Board decision, and in May 2000, the CAVC 
entered judgment.

The veteran appealed to the United States Court of Appeals 
for the Federal Circuit (CAFC).  In April 2001, the CAFC 
issued an order granting the VA General Counsel's unopposed 
motion to remand the case to the CAVC for further proceedings 
consistent with the Veterans Claims Assistance Act of 2000 
(VCAA).  

In June 2001, the CAVC recalled the May 2000 judgment, 
revoked the April 2000 order, and vacated the September 1998 
Board decision. See Luyster v. Gober, 14 Vet. App. 186 
(2000); see also Holliday v. Principi, 14 Vet. App. 280 
(2001).

Pursuant to the CAVC's remand, the case was returned to the 
Board for further appellate review.

In May 2002, the Board undertook additional development on 
the issue on appeal, pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2) (2002), specifically obtaining additional 
records.  The Board subsequently received additional records 
- Social Security Administration records, medical records and 
service personnel records - and in January 2003, the Board 
provided notice of the development, as required by 38 C.F.R. 
§ 20.903.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal have been obtained.

2.  The competent and probative evidence shows that the 
veteran's chronic, acquired psychiatric disorder, variously 
diagnosed as a psychotic disorder and major depression with 
psychotic features, is linked to active service.


CONCLUSION OF LAW

A chronic, acquired psychiatric disorder, variously diagnosed 
as a psychotic disorder and major depression with psychotic 
features, was incurred in active service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records show that the 
psychiatric system was reported as normal on the June 1966 
pre-induction examination.  In the report of medical history, 
the veteran did not report having had any psychiatric 
symptomatology.  

In March 1967, the veteran reported that he had been drinking 
and indulging.  In April 1967, it was noted that if the 
veteran failed to report for follow-up treatment for a 
sexually transmitted disease, his treating doctor would 
recommend an Article 15.  In July 1967, a medical 
professional noted that he or she had had a talk with the 
veteran's commanding officer, who stated that the veteran was 
a troublemaker and had had problems with authority.  

The July 1968 separation examination report shows that no 
psychiatric abnormalities or diagnoses were noted.  The 
veteran also did not report having had any psychiatric 
symptomatology.

A February 1977 Army Reserves retention examination report 
shows that the psychiatric evaluation was normal.  The 
veteran did not report having had any psychiatric 
symptomatology.

Service personnel records, which were received by the Board 
pursuant to its development, show that the veteran received 
several Article 15's while stationed in Thailand, including 
one for being drunk and disorderly in a public place.  He 
also was court-martialed for assaulting two individuals while 
stationed in Thailand.  In April 1967, he was demoted from an 
E-3 to an E-2 due to misconduct, and in September 1967, he 
was demoted from an E-3 to E-1 pursuant to a court-martial.  
In October 1967, it was recommended that he be reassigned 
from his unit in Thailand.

In February 1986, the veteran was hospitalized for an acute 
psychotic episode.  Upon admission, he reported that several 
weeks earlier his job duties at work were changed and his job 
was given to someone with less seniority.  He indicated that 
such resulted in depression, agitation and withdrawal.  He 
noted having had problems with alcohol from the age of 15 to 
the age of 24.  The initial diagnostic impression, offered by 
R.S. (initials), MD, was that the veteran was suffering from 
an acute psychotic episode with features of anxiety, 
somatization and depression.

A report of psychological evaluation conducted during that 
hospitalization also shows the veteran's complaint of being 
treated unfairly at work.  The psychologist, E.M. (initials), 
Ph.D., noted that he began drinking at the age of 15.  The 
impression was schizophreniform disorder, rule out 
schizophrenia.

Progress notes of Dr. EM, which were received by the Board 
pursuant to its development, show that Dr. EM thought the 
veteran had an underlying paranoid psychosis, which may have 
become crystallized in response to his job situation.

Upon the veteran's discharge from the hospitalization in 
February 1986, Dr. RS diagnosed schizophreniform disorder 
with an underlying schizophrenic mental process and noted 
that the veteran also exhibited features of anxiety, 
somatization and depression.

Records from the Social Security Administration (SSA), which 
were received by the Board pursuant to its development, show 
that in March 1986, Dr. RS reported that the veteran had a 
lifelong problem with the negative symptoms of schizophrenia, 
including amotivational syndrome and verbal and blunted 
affect.

In a letter dated in June 1986, Dr. RS stated that the 
veteran "relates the onset of symptoms to a change in job 
status at his work."  

Dr. RS wrote a letter in June 1986 regarding the veteran's 
eligibility for Social Security disability benefits.  Dr. RS 
noted that the veteran had strong paranoid tendencies and 
that he was involved in a church as a defense against 
psychosis.  Dr. RS noted that although the recent psychotic 
episode might seem to be his first major episode of 
deterioration, he had defended himself against psychotic 
processes in the past by heavy alcohol use, a relationship 
with a woman and involvement in a church.  Dr. RS indicated 
that apparently the change in job situation at work was a 
severe narcissistic injury to him and enough to activate a 
pronounced psychotic episode in a currently slowly 
deteriorating quality of his life.  The diagnosis was acute 
exacerbation of chronic, undifferentiated schizophrenia, 
subacute with paranoid traits.

In September 1988, the veteran underwent a psychiatric 
evaluation.  The report of this examination was in the 
records of SSA, which were received by the Board pursuant to 
its development.  Dr. BP diagnosed schizophrenic reaction, 
chronic, undifferentiated type, with significant paranoid 
features.  Dr. BP indicated that he agreed with the earlier 
conclusion that the veteran basically had a lifelong history 
of being very close to psychosis, having previously used 
alcohol and religion to prevent further deterioration.


In April 1990, the diagnosis pursuant to treatment at a 
mental health center was major depression with psychotic 
features.

In July 1992 the veteran was hospitalized with symptoms of an 
acute psychotic state.  The diagnosis was chronic, 
undifferentiated schizophrenia.

Treatment records of Dr. RS, which were received by the Board 
pursuant to its development show that in July 1993, the 
veteran reported that he had stayed drunk for the entire two 
years of active duty and that in August 1996, he reported 
problems during active duty.

In a letter dated in October 1996, Dr. RS stated that the 
veteran had a difficult time in the military, and that the 
veteran felt that many of his psychological problems were 
worsened by that experience.  The diagnosis was 
schizophrenia, chronic, undifferentiated type.

In January 1997, the veteran reported for a VA examination.  
He reported a history of cruel and harsh punishment in the 
Army and stated that since discharge, he had been nervous, 
upset and easily angered.  He also reported having 
depression.  He gave further details of his military history, 
stating that he was court-martialed several times for 
fighting with other soldiers.  He stated that he could not 
understand basic training and so was placed with a unit of 
people with mental or physical problems.  He reported that 
this caused depression and admitted to rather heavy drinking 
in service. 

Mental status examination revealed that the veteran's mood 
was depressed and anxious, and that he had tangential and 
circumstantial thoughts, with some paranoid thoughts, mainly 
persecutory.  He also reported mood swings.  The diagnosis 
was schizoaffective disorder, mixed, severe.

In May 1997 the veteran prepared a statement relevant to his 
military history.  He stated that during his first week in 
service he had a hemorrhoidal cyst lanced and then was made 
to walk the three-to-five miles to his barracks without first 
being allowed to recuperate.  He then reported that he served 
with a group of men who were mentally and physically 
incapable of serving in the military, and that other soldiers 
ridiculed and laughed at him and his unit.  He indicated that 
this ordeal left him so depressed and humiliated that he was 
unable to speak of such events until July 1996 when he told 
Dr. RS. 

He noted that in Thailand he began to drink alcohol heavily 
to combat his depression and that he had had a string of 
courts-martial.  He said that he was so unstable that he was 
unable to make and keep rank and remained an E-1 for most of 
his military career.

In a letter dated later in May 1997, Dr. RS reported 
reviewing the veteran's May 1997 statement and notes of 
earlier interviews with him, and concluded that such revealed 
that the veteran suffered from early signs and symptoms of a 
very paranoid, very depressed and very self-destructive 
condition while in the military.  Dr. RS stated that that the 
veteran's frequent humiliations experienced during service 
triggered his very maladaptive reaction and that 
unfortunately, he was treated as a delinquent rather than as 
a patient.  Dr. RS indicated that the stresses the veteran 
suffered during active duty clearly activated his underlying 
psychopathology.  Dr. RS then concluded that his mental and 
emotional disorder was service connected.


Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2002).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.

Continuous service for 90 days or more during a period of 
war, or peacetime service after December 31, 1946, and post 
service development of a presumptive disease such as a 
psychosis to a degree of 10 percent without one year from 
date of termination of such service, establishes a 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(2002).




Service connection may also be granted for a disability 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2002).  See also Allen v. Brown, 7 Vet. App. 439 (1995); 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


Analysis

Preliminary Matter: Duty to Assist

The very purpose of the CAVC's June 2001 Order remanding the 
case was to provide the Board with the opportunity to 
readjudicate the claim under the new law.  VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); see also Luyster, supra; 
Holliday, supra.

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 (2000), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to service 
connection for a chronic, acquired psychiatric disorder has 
been properly undertaken.  The Board is confident in this 
assessment because the evidence as presently constituted is 
sufficient in establishing a favorable finding.  Therefore, 
any outstanding development not already conducted by VA is 
without prejudice; hence, any deficiencies in the duties to 
notify and to assist constitute harmless error.

A remand for adjudication of the issue by the RO under the 
new law or additional development by the Board would only 
serve to further delay resolution of the claim.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).


Service Connection

The report of the VA examination and private medical records 
show a current diagnosis of a chronic, acquired psychiatric 
disorder.  Hickson, supra.  

Additionally, the veteran had documented disciplinary 
problems in service, including one related to the use of 
alcohol.

Thus, the claim for service connection for a psychiatric 
disorder turns to the question of whether the competent and 
probative evidence establishes that this current disability 
was actually incurred in or aggravated by the veteran's 
active service.  That question involves both consideration of 
the facts as presented and the credibility of the evidence 
contained in the instant record.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997); Owens v. Brown, 7 Vet. App. 429, 433 (1995) (and cases 
cited therein).

The medical evidence shows that the veteran had a psychiatric 
disorder prior to the acute psychotic episode in February 
1986.  Dr. RS in March 1986, that the veteran had a lifelong 
problem with the negative symptoms of schizophrenia, 
including amotivational syndrome and verbal and blunted 
affect.  Dr. BP indicated that the veteran basically had a 
lifelong history of being very close to psychosis, having 
previously used alcohol and religion to prevent further 
deterioration.  Dr. EM thought the veteran had an underlying 
paranoid psychosis, which may have become crystallized in 
response to his job situation.

Dr. RS in a June 1997 letter indicated that the stresses the 
veteran suffered during active duty clearly activated his 
underlying psychopathology and that his psychiatric disorder 
was related to active service.  His opinion links the current 
mental disability to active service. 

While his opinion is based on history given by the veteran, 
the veteran's history is, to a certain extent, corroborated 
by his service personnel and medical records.  

Additionally, Dr. RS's June 1997 opinion is consistent with 
his prior assertions, made well before the veteran ever 
sought VA benefits, that the veteran's psychiatric disorder 
existed prior to the acute psychotic episode in February 
1986, and with the above-mentioned opinions of other medical 
professionals.  

The Board accords significant probative value to this opinion 
and notes that it is the only nexus opinion in the claims 
file.  There is no contrary competent medical opinion of 
record.

The issue of chronicity or continuity of symptomatology need 
not be addressed when, as here, there is competent and 
probative evidence of continuity of symptomatology and a 
nexus between the veteran's current disability and his in-
service symptomatology.  Savage v. Gober, 10 Vet. App. 488 
(1997). 

Therefore, the Board finds that the veteran's chronic, 
acquired psychiatric disorder, variously diagnosed as a 
psychotic disorder and major depression with psychotic 
features, is linked to active service.  38 U.S.C.A. §§ 1110, 
5107; 38 C.F.R. §§ 3.102, 3.303; Hickson, supra.


ORDER

Entitlement to service connection for a chronic, acquired 
psychiatric disorder, variously diagnosed as a psychotic 
disorder and major depression with psychotic features, is 
granted.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

